Citation Nr: 0832522	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastrointestinal 
condition, gastroesophageal reflux disease (GERD), to include 
as secondary to PTSD.

3.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to PTSD.

5.  Entitlement to an increased (compensable) rating for 
service-connected hearing loss.

6.  Entitlement to an increased (compensable) rating for 
service-connected asbestosis.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1966.  The veteran also had 11 months and 14 days of prior 
service, the exact dates of which have not been verified.

The issues of entitlement to service connection for PTSD, 
GERD, hypertension, and IBS comes before the Board of 
Veterans' Appeals (Board) following a Board remand of January 
2008.  These issues were originally on appeal from a June 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, and a 
February 2005 rating decision of the VA RO in Lincoln, 
Nebraska.  The issues of entitlement of increased ratings for 
hearing loss and asbestosis come to the Board from a January 
2008 rating decision of the VA RO in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The competent medical evidence does not establish a PTSD 
diagnosis.

2.  The competent medical evidence does not link the 
veteran's claimed GERD to either a service-connected 
disability or the veteran's active duty service. 

3.  The competent medical evidence does not link the 
veteran's claimed hypertension to either a service-connected 
disability or the veteran's active duty service. 

4.  The competent medical evidence does not link the 
veteran's claimed IBS to either a service-connected 
disability or the veteran's active duty service. 

5.  The veteran's bilateral sensorineural hearing loss is 
manifested by no more than auditory acuity level I in the 
right ear and auditory acuity level I in the left ear. 

6.  The competent medical evidence shows that Forced Vital 
Capacity (FVC) was 110 percent of expected value and 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) was 94 percent of expected 
value, which were both within normal limits.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  GERD was not incurred in or aggravated by active service, 
nor was it proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R §§ 3.303, 3.310 (2007).  

3.  Hypertension was not incurred in or aggravated by active 
service, nor was it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R §§ 3.303, 3.310 (2007).  

4.  IBS was not incurred in or aggravated by active service, 
nor was it proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R §§ 3.303, 3.310 (2007).  

5.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2007).  

6.  The criteria for the assignment of a compensable rating 
for asbestosis have not been met or approximated.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.97, 
Diagnostic Code 6633 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Veterans Claims Assistance Act of 2000 and Board 
Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Additionally, the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43. 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in March 2004, which 
was prior to the initial adjudication of the PTSD claim, the 
Lincoln, Nebraska VA RO advised the veteran of what the 
evidence must show to establish entitlement to service-
connection for PTSD.  The RO informed the veteran it needed 
specific details of the combat related incident(s) that 
resulted in PTSD.  The RO provided the veteran with a PTSD 
questionnaire for the purpose of obtaining relevant 
information.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

In correspondence dated in November 2004, which was prior to 
the initial adjudication of the GERD, IBS, and hypertension 
claims, the RO advised the veteran of what the evidence must 
show to establish entitlement to service-connection for those 
claims on either a direct or secondary basis.  The RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  Although 
no longer required by the regulations, the RO also requested 
that the veteran send any evidence in his possession that 
pertained to the claims.  See 73 Fed. Reg. 23353-23356 (April 
30, 2008) (to be codified at 38 C.F.R. pt. 3) (amending 38 
C.F.R. § 3.159(b)(1)).  The RO also informed the veteran of 
the evidence it had received up to that point.  

In the instant appeal, the veteran was not provided with 
notice with respect to the disability rating and effective 
date elements of a service connection compensation claim for 
his PTSD, GERD, hypertension, and IBS claims as required by 
Dingess/Hartman.  Despite the inadequate notice provided to 
the veteran on these two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007) (holding that VCAA notice errors are 
presumed to be prejudicial and it is VA's duty to rebut the 
presumption).  For reasons explained more fully below, the 
Board is denying service connection for each of these claims.  
As such, neither a disability rating nor an effective date 
will be assigned for any of these four issues, making 
evidence pertaining to either of these elements as they 
pertain to these four issues irrelevant.  A failure to 
provide notice of these elements could not have resulted in 
prejudice.  

The RO provided notice to the veteran with respect to his 
hearing loss and asbestosis increased rating claims in 
correspondences dated in November 2007 and May 2008.  In the 
November 2007 correspondence, the RO advised the veteran of 
what the evidence must show to establish entitlement to 
increased ratings for his service-connected hearing loss and 
asbestosis.  The RO informed the veteran that when service 
connection is granted, a disability rating and effective date 
of the award is assigned.  The RO also explained how the 
disability rating and effective date are determined.  In 
regards to assigning a disability rating, the RO informed the 
veteran that VA considered the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and symptoms on employment.  The RO also 
provided examples of evidence that the veteran should submit 
that might affect how VA determined a disability rating.  

In the November 2007 correspondence, the RO also advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  Although 
no longer required by the regulations, the RO also requested 
that the veteran send any evidence in his possession that 
pertained to the claims.  See 73 Fed. Reg. 23353-23356 (April 
30, 2008) (to be codified at 38 C.F.R. pt. 3) (amending 38 
C.F.R. § 3.159(b)(1)).  The veteran submitted a response to 
this letter, dated in November 2007, in which he informed VA 
he had no other information or evidence to substantiate his 
claim.  

In the May 2008 correspondence, the RO again provided notice 
to the veteran with respect to the disability rating element 
of his pending hearing loss and asbestosis increased ratings 
claims.  The RO explained that disability ratings were 
assigned a zero to 100 percent rating and that ratings 
determinations were based on VA's ratings schedule as found 
in title 38 Code of Federal Regulations, Part 4.  The RO also 
provided the specific rating criteria for the two 
disabilities.  See 38 C.F.R. §§ 4.85, 4.94, Diagnostic Codes 
6100, 6833 (2007).  The November 2007 and May 2008 
correspondences satisfied the notice requirements for 
increased ratings claims identified by the Court in Vazquez-
Flores v. Peake 22 Vet. App. 37 (2008).  

After providing the veteran with the May 2008 notice and 
providing the veteran with an opportunity to respond, the RO 
readjudicated the claims and issued a supplemental statement 
of the case in July 2008.  The issuance of such notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist, including as directed in the Board's January 
2008 remand.  First, the record shows that the RO has 
obtained the veteran's service medical records and VA Medical 
Center (VAMC) treatment records.  

In March 2004, the RO requested the veteran's personnel file 
from the National Personnel Records Center (NPRC).  In a 
response dated in May 2004, the NPRC informed the RO it had 
conducted "an extensive and thorough search of the records 
among our holdings."  The NPRC stated, however, it was 
unable to locate the records identified in the request.  The 
NPRC concluded that the records did not exist, that NPRC did 
not have them, or that further efforts to locate them would 
be futile.  

In November 2004 the RO again requested verification of the 
veteran's Vietnam service dates from the NPRC.  In a response 
dated in January 2005, the NPRC indicated it was unable to 
locate the personnel record for this veteran and that it 
would provide Vietnam service dates as provided in service 
medical records.

The RO again requested the veteran's personnel file in 
December 2004.  In a response dated in January 2005, the NPRC 
indicated it was unable to locate the personnel record for 
this veteran.  The NPRC also indicated it had previously 
responded to this request in May 2004.  In lieu of the 
personnel file, the NPRC provided the RO with the abstract of 
service from the veteran's medical jacket.  

In correspondence dated in February 2005, the RO informed the 
veteran it had attempted to obtain his original military 
personnel from the NPRC, but that these attempts had been 
unsuccessful.  The RO requested that the veteran submit any 
personnel records from his military service he had in his 
possession.  The RO also informed the veteran that he could 
submit documents that could substitute for personnel records.  
Specifically, the RO requested buddy statements, letters 
written during service, photographs taken during service, 
awards, medals, or citations.  In light of the circumstances 
of this case, the RO's efforts to obtain alternate sources of 
military records from the veteran were sufficient.  See 
Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005) 
(holding that when VA is unable to locate a claimant's 
records, it should advise him to submit alternative forms of 
evidence to support his claim).  The veteran did not respond 
to this letter.

In April 2005, the RO issued a Formal Finding of 
Unavailability of Service Records.  The RO cited the requests 
made to the NPRC in March 2004, November 2004, and December 
2004 as efforts it had undertook to find the records.  The RO 
also cited its letter to the veteran of February 2005.  

In correspondence dated in April 2005, the RO again requested 
copies of military personnel records from the veteran and 
instructed him to do so within 10 days.  The RO again 
informed the veteran of what steps it had taken to obtain his 
personnel file.  38 C.F.R. § 3.159(e) (2007).  The veteran 
did not respond to that letter.  

In April 2002, the RO received records from Midlands 
Community Hospital (Alegent Health), dated in February 2002, 
and records from Alegent Health/Immanuel Medical Center, 
dated from February 2002 to March 2002.  In April 2004, the 
RO received records from Dr. E.R. and Douglas County Mental 
Health Center.  In December 2004, the RO received records 
from Dr. J.W. (Bergan Mercy Medical Center), Dr. L.S. 
(Alegent Health/Immanuel Medical Center), and Dr. E.R.  The 
veteran has not made the RO or the Board aware of any other 
private medical records relevant to his appeal that have not 
already been associated with the claims file.  

The duty to provide a medical examination or obtain a medical 
opinion arises only if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of that disability; establishes that the 
veteran suffered an event, injury, or disease in service or 
that certain diseases manifested during an applicable 
presumptive period; and indicates that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Whether the evidence indicates that 
the disability may be associated with the veteran's service 
is a low threshold.  McLendon, 20 Vet. App. at 82.  Whether a 
veteran's claim that he suffered an event, injury, or disease 
in service is credible is a determination that the Board must 
make.  Id. at 83.  

The veteran was provided with VA examinations for his PTSD 
claim in April 2004 and March 2008.  The veteran was provided 
with a VA examination for his asbestosis claim in November 
2007 and for his hearing loss claim in January 2008.  The 
veteran was not provided with examinations for the GERD, 
hypertension, or IBS claims, but the Board does not find that 
the failure to provide examinations for these conditions is 
remandable error.  For reasons explained more fully below, 
the Board does not find that service connection for PTSD is 
warranted.  As such, there is no need to obtain an opinion 
regarding the likelihood that his claimed GERD, hypertension, 
or IBS were caused or aggravated by the PTSD.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R §§ 3.303, 3.310 (2007).  
Also for reasons explained more fully below, there is no 
credible evidence that an in-service event, injury, or 
disease occurred with respect to the hypertension claim.  As 
for the IBS and GERD claims, the service medical records did 
reflect treatment for cramps on one occasion and for nausea 
on another.  For reasons discussed more fully below, however, 
these symptoms were only acute and transitory and not 
representative of a chronic disease.  Thus, there is no 
evidence to indicate that a current disorder is related to 
either of these episodes of treatment.  Id. at 82-83.

The Board finds that in light of the actions taken by the RO, 
VA has satisfied its duty to assist and no further 
development is required.  Accordingly, the Board will proceed 
with appellate review.


        II.  PTSD

        Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007).

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  For a PTSD service connection claim, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2007).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

        

Evidence and Analysis

The veteran is claiming service connection for PTSD as a 
result of several incidents he alleged occurred during his 
Vietnam service.  The medical evidence pertaining to this 
claim included VAMC progress and outpatient treatment notes, 
and VA examination reports, dated in July 2002, April 2004, 
and March 2008.  The medical evidence also included private 
medical records from Immanuel Medical Center (Alegent 
Health), dated from February 2002 to March 2002; Midlands 
Community Hospital, dated in February 2002; and Douglas 
County Health Center, dated in July 2003.  

The Board has reviewed the entire claims file, including the 
above referenced medical evidence.  The Board finds, however, 
that service connection must be denied because the competent 
medical evidence does not establish a PTSD diagnosis under 
the DSM-IV criteria.  

In support of his claim, the veteran submitted a PTSD 
stressor questionnaire in April 2004.  In that document, the 
veteran identified two stressors.  First, the veteran 
reported firing upon civilians while aboard the USS Dennis 
Buckley off the coast of Vietnam.  Second, the veteran 
reported pulling dead bodies and survivors out of the water.  
Similar recollections were found in the veteran's April 2004 
VA examination report.  

The private medical records showed that the veteran received 
inpatient and outpatient treatment for various psychiatric 
disorders including bipolar affective disorder, major 
depressive disorder, alcohol dependency, and pathological 
gambling.  None of these included a PTSD diagnosis, however, 
and they do not support the veteran's claim.

The VAMC treatment records and VA examination report also 
failed to include a confirmed PTSD diagnosis and thus, do not 
support the veteran's claim.  In a psychiatry admitting 
consultation, dated in February 2004, the Dr. A.H. reported 
that the veteran presented to the emergency room with 
complaints of anxiety and Vietnam flashbacks.  The examiner's 
impression was alcohol abuse, compulsive gambling, rule out 
major depression, and rule out PTSD.  The veteran was 
discharged from the emergency room and the plan, according to 
Dr. A.H., was for the veteran to go to the substance abuse 
treatment clinic.  

In an emergency room/urgent care note, dated in March 2004, 
Dr. S.Z. reported that the veteran presented for a PTSD 
referral.  The veteran reported experiencing Vietnam 
flashbacks recently.  Dr. S.Z.'s impression was PTSD.  Dr. 
S.Z. also reported that he would obtain a consultation for 
PTSD.  

The veteran underwent interviewing and diagnostic testing for 
PTSD at VAMC Omaha in March 2004; however, he was not found 
to meet the criteria for PTSD.  In a psychology consultation 
dated in March 2004, Dr. C.H. included an extensive 
discussion of the veteran's relevant background, subjective 
complaints, and current PTSD examination findings.  Dr. C.H. 
reported that psychological testing supported previous 
diagnoses of a mood disorder and pointed to difficulties with 
impulse control and assertive anger modulation.  Dr. C.H. 
also reported that the veteran was endorsing difficulties 
consistent with PTSD, butfthe tests used did not clearly 
identify the nature of the trauma that the veteran was re-
experiencing.  The psychology consultation also showed that 
T.O., a social worker, interviewed the veteran and conferred 
with Dr. C.H. regarding her findings.

In a PTSD clinic note, dated April 7, 2004, T.O. reported 
that results of the veteran's clinical interview and 
diagnostic profiles were reviewed and discussed with Dr. T.N. 
and Dr. C.L.  T.O. reported that the veteran's mild symptoms 
of avoidance and intrusion were not specific to combat-
related traumas and that the veteran's ongoing diagnosis of 
depression and anxiety seemed to be key factors in these two 
key areas.  T.O. concluded that the veteran did not meet the 
criteria for combat related PTSD.

In a PTSD clinic note, dated April 14, 2004, T.O. explained 
that both she and Dr. C.H. met with the veteran and informed 
him he did not meet the criteria for PTSD.  T.O. explained 
that they discussed the conflicting reports of the veteran's 
substance abuse.  T.O. also discussed the relationship 
between the veteran's addictions and gambling compulsion.  
T.O. stated that a psychiatry consultation would be obtained 
from the substance abuse treatment clinic.

In an urgent care note, dated in July 2004, Dr. W.K. reported 
that the veteran had been brought in with complaints of 
severe anxiety and was screaming "I must get off the boat."  
According to the doctor, the veteran also stated he had been 
having flashbacks since his service in Vietnam when he was 
involved in the death of civilians.  The doctor also stated 
the veteran's history was significant for depression, bipolar 
disorder, PTSD, gambling, and alcohol addiction.  Dr. W.K. 
discussed current examination findings and noted the veteran 
had calmed down and was quite pleasant.  Dr. W.K.'s 
impression was panic attack, PTSD flashbacks, and bipolar 
disorder.  

Dr. C.H. again examined the veteran in September 2007.  In a 
VA psychology note dated in September 2007, Dr. C.H. stated 
that military PTSD "was not likely an issue for this 
veteran."  Dr. C.H. explained that the veteran reported 
vivid and colorful dreams that were neutral and pleasant in 
tone.  The veteran's dreams about the Navy, according to the 
doctor, were quite positive.   

None of the three VA examination reports confirmed a PTSD 
diagnosis.  In the first VA examination report, dated in July 
2002, Dr. E.H. discussed the veteran's pertinent mental 
health history.  Dr. E.H. also conducted a mental status 
examination and discussed the results in his report.  The 
doctor diagnosed major depression, alcohol dependence, and 
pathologic gambling on Axis I.  In the report, the doctor 
specifically concluded that the veteran's symptoms did not 
meet the criteria for PTSD.  

The veteran was provided with a VA PTSD examination in April 
2004.  In a report of that examination, Dr. E.H. confirmed 
that he had reviewed the veteran's claims file.  The doctor 
described the veteran's psychiatric records as "extensive."  
Dr. E.H. then summarized the veteran's treatment from July 
2002 through the time of the examination.  

Dr. E.H. then discussed the veteran's in service stressors.  
The veteran reported being in a Combat Control Center aboard 
the USS Buckley when in Vietnam.  The veteran reported 
feeling guilty because his radar directions directed fire 
that killed innocent civilians.  The veteran also reported 
that when not in his radar position, he would duty on watch 
above board.  On a number of occasions, according to the 
veteran, planes crashed and his ship was involved in 
recovering bodies and survivors.  The veteran reported being 
personally involved in hooking the bodies to bring up to the 
ship and throwing lines to survivors.

Dr. E.H. then thoroughly discussed the PTSD criteria as found 
in DSM-IV.  Regarding the "A" criteria for PTSD, Dr. E.H. 
stated that the criteria were specific about experiencing 
personally or witnessing the occurrence of death or serious 
injury to individuals.  In Combat Control, the doctor stated, 
the veteran could not witness that because that was in an 
enclosed area of the ship.  Dr. E.H. also stated the DSM-IV 
definition of a stressor is to come upon a body or body 
parts.  With respect to the veteran's descriptions of 
personally handling bodies from the water, Dr. E.H. stated 
"their discovery would not be unexpected so the 'A' criteria 
is not established.  Later in the report, however, the doctor 
stated "[t]his stressor cannot be confirmed and therefore 
the 'A' criteria cannot be established.  

As noted in the Board's remand, the Board was unable to rely 
on the April 2004 VA PTSD examination report because it was 
not clear whether the VA examiner improperly determined that 
the claimed stressor had not occurred.  The Board explained 
that the sufficiency of a stressor was a medical 
determination, but the occurrence of a stressor was an 
adjudicatory determination for the Board to make.  Dizoglio, 
9 Vet. App. at 166.  

On remand, the claims file was returned to Dr. E.H. for 
another opinion.  In a VA PTSD opinion report, dated in March 
2008, Dr. E.H. again discussed the veteran's two claimed 
stressors.  The doctor confirmed he had reviewed "extensive 
material" in the claims files as well as the specific 
criteria for PTSD from the DSM-IV.  Dr. E.H. then summarized 
pertinent portions of the claims file, including a July 2002 
psychological assessment, a March 2004 mental health clinic 
evaluation, a March 2004 psychological evaluation, a May 2004 
psychology consultation request, an August 2004 psychological 
consultation report, a July 2006 discharge summary, and a 
September 2007 psychology note.  
 
Regarding the veteran's alleged stressors, Dr. E.H. stated 
that the veteran was in control center of the ship, directing 
the firing of guns and was not witnessing or confronting the 
results of that fire.  Regarding the veteran's assignment to 
duty for body recovery, Dr. E.H. stated that this indicated 
that it would not be "unexpected" experiencing of bodies or 
body parts.  The DSM-IV criteria, the doctor explained, noted 
". . . unexpectedly witnessing a dead body or body parts."  
Dr. E.H. concluded that presuming that the claimed stressors 
occurred as the veteran had alleged, the DSM-IV "A" 
criteria cannot be established.  

In conclusion, the Board finds the weight of the evidence to 
be against the veteran's claim.  The February 2004 psychiatry 
admitting consultation, the March 2004 emergency room/urgent 
care note, and the July 2004 urgent care note are suggestive 
of a PTSD diagnosis, but are outweighed by evidence to the 
contrary.  The February 2004 consultation was only a "rule 
out" impression requiring additional testing to confirm the 
diagnosis.  Indeed, additional testing did in fact rule out 
such a diagnosis.  The emergency room/urgent care note, dated 
in March 2004, only included an impression of PTSD for the 
purpose of referring the veteran for additional testing.  
This was not a diagnosis conforming to DSV-IV.  Finally, the 
urgent care note, dated in July 2004, was only based on the 
veteran's history.  Moreover, the record does not indicate 
Dr. W.K. is a psychiatrist or psychologist.  Instead, because 
he prepared an urgent care note, it suggests he is an 
emergency or urgent care physician.

The March 2004 psychology consultation from Dr. C.H. and the 
three VA examination reports prepared by Dr. E.H. are highly 
probative evidence weighing against the claim.  With the 
exception of the July 2002 VA examination report, each of 
these documents was prepared upon examining the veteran for 
the specific purpose of establishing or confirming a PTSD 
diagnosis.  Dr. E.H.'s reports are particularly probative 
because he cited specific portions of the claims file, 
indicating that he had thoroughly reviewed relevant portions 
of it.  The July 2002 VA examination report, although not 
prepared for the purpose of establishing or confirming a PTSD 
diagnosis is nonetheless probative evidence on that issue.  
According to that report, the conclusions had been based upon 
clinical examination and a review of the veteran's records.  
The medical evidence does not establish a PTSD diagnosis in 
conformance with the DSM-IV criteria and the claim must be 
denied.

        III.  Hypertension, GERD, IBS

In a VA Form 21-4138, dated in August 2004, the veteran 
claimed entitlement to service connection for a 
gastrointestinal condition (including IBS or GERD) and 
hypertension as a direct service-connected disability, and 
possibly as secondary to PTSD.  In June 2005 the veteran 
submitted a substantive appeal with an addendum in support of 
these claims.  In the addendum, the veteran, through his 
representative, informed VA he believed his GERD, 
hypertension, and IBS were either caused by, or aggravated 
by, his PTSD.  The veteran also informed VA that although he 
believed his hypertension could be related to his PTSD, he 
had developed hypertension during serving in the Naval 
Reserves.  Because of this, the veteran felt his hypertension 
should be subject to direct service connection.  In light of 
the veteran's statements indicating he was seeking 
entitlement to service connection for GERD, hypertension, and 
IBS on both direct and indirect bases, the Board will 
consider both theories of entitlement.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  
Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002)38 C.F.R. § 3.310(a) (2007).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

"Active military service" includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty; or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6 (2007).  

The term "active duty for training" includes full time duty 
in the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 
3.6(c)(1) (2007).  

The term "inactive duty training" includes duty other than 
full-time duty prescribed for Reserves by the Secretary 
concerned and special additional duties authorized for 
Reserves by an authority designated by the Secretary 
concerned and performed by the Reserves on a voluntary basis 
in connection with the prescribed training or maintenance 
activities of the units to which they are assigned.  38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).  

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for (1) defects, 
infirmities, or disorders noted at that time or (2) where 
clear and unmistakable evidence demonstrates that the 
disability or disease existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-03.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

For reasons explained more fully above, the veteran does not 
have PTSD.  Because service connection has not been shown for 
this condition, the veteran is not entitled to service 
connection on a secondary basis for any injury or disease 
incurred as a result of PTSD.  38 C.F.R. § 3.310(a) (2007).  
The Board may not grant service connection for GERD, 
hypertension, or IBS as secondary to PTSD.   

The Board also has no basis for granting service connection 
for GERD, hypertension, or IBS on a direct basis.  The 
veteran's active duty service medical records were negative 
for a diagnosis of any of these conditions.  The service 
medical records did, however, reflect treatment for cramps on 
one occasion and for nausea on another.  In a sick call 
treatment record, dated in September 1964, it was reported 
that the veteran presented with abdominal cramps.  The 
examiner's impression was viral gastroenteritis.  In an 
abbreviated clinical record, dated in November 1964, it was 
reported that the veteran presented with complaints of 
dizziness, headache, and nausea.  The veteran was reportedly 
in a normal state of health the day prior.  The examiner's 
impression was viral gastroenteritis.  There were no follow-
up records of care for either episode.  Thus, it appears 
these in-service illnesses were acute and transitory.  
Moreover, the veteran has not supported his claim with any 
reasons to support finding that these three claimed disorders 
are in any way related to his active duty service from July 
1962 to August 1966 or the prior period of active duty.  

As for the veteran's assertion that his hypertension was 
first discovered during a period of his Reserves service, the 
evidence does not support this assertion.  The veteran's U.S. 
Navy Reserves medical records of record were dated between 
October 1982 and June 1998.  Nowhere in these records did a 
healthcare provider diagnose hypertension.  In reports of 
medical history dated in October 1982, May 1984, August 1985, 
June 1986, July 1988, June 1989, April 1993, May 1994, 
September 1995, and May 1997, the veteran checked "no" when 
asked whether he had heart trouble, or high or low blood 
pressure.  In a report of medical examination dated as 
recently as May 1997, the examining physician checked 
"normal" under "heart (thrust, size, rhythm, sounds)."  
There is absolutely no basis for finding that hypertension 
was discovered or diagnosed during a period of active duty 
for training.  

VAMC treatment records included a diagnosis of hypertension, 
however it is not clear whether this was based on history as 
reported by the veteran or on objective testing.  For 
example, in a primary care assessment, dated in December 
2003, the veteran's physician stated that had hypertension 
and that it was controlled with diet and exercise.  The 
physician also stated that blood pressure taken on that day 
was "within normal limits."  Thus, a diagnosis of 
hypertension has not been confirmed and in any event, nowhere 
in the veteran's VAMC treatment records did a physician link 
the possible hypertension to his active duty service.  

As the preponderance of the evidence is against the GERD, 
hypertension, and IBS claims, the benefit of the doubt 
doctrine is not applicable, and the Board must deny these 
claims.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990). 

        IV.  Increased Ratings

        Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86 
(2007).  Under 38 C.F.R. § 4.86, for exceptional patterns of 
hearing impairment, when the puretone threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a) (2007).

The record shows that the veteran underwent a VA audiological 
examination in 
January 2008.  A report of that audiometric evaluation
revealed the following pure tone thresholds, in decibels, at 
1,000, 2,000, 3,000, and
4,000 Hertz:  





HERTZ



 500
1000
2000
3000
4000
RIGHT
--
25
40
60
65
LEFT
--
25
40
60
65

The average pure tone threshold level was 47.5 in the right 
ear, and 47.5 in the left.  Speech recognition (per Maryland 
CNC) was 96 percent in the right ear and 94 percent in the 
left ear.  The summary of the audiological test results 
reflected normal to moderately severe bilateral sensorineural 
hearing loss.  	

The VA audiometric findings of January 2008 reflect level I 
auditory acuity in the right ear and level I auditory acuity 
in the left ear.  See 38 C.F.R. § 4.85, Tables VI (2007).  
These numeric designations in combination correspond to a 
zero percent, or noncompensable, rating.  See 38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100 (2007).  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann, 3 Vet. App. at 
349.  The requirements of 38 C.F.R. § 4.85 set out the 
numeric levels of impairment required for each disability 
rating, and those requirements are mandatory.  The Board must 
accordingly find that the preponderance of the evidence is 
against the veteran's claim for a compensable rating for his 
bilateral hearing loss disability.

Asbestosis

The veteran's asbestosis is currently rated pursuant to 
Diagnostic Code 6833 and assigned a noncompensable rating 
thereunder.  Diagnostic Code 6633 provides that asbestosis is 
to be rated under the General Rating Formula for Interstitial 
Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 6633 (2007).  
Under the General Rating Formula for Interstitial Lung 
Disease, a compensable rating of 10 percent requires Forced 
Vital Capacity (FVC) of 75 to 80 percent predicted, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  Id.  

VA amended the Rating Schedule concerning respiratory 
conditions, effective October 6, 2006.  As part of these 
amendments VA added provisions clarifying the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions rated pursuant to diagnostic codes 6600, 6603, 
6604, 6825-6833, and 6840-6845.  The new regulation provides 
that when PFTs are done for disability evaluation purposes, 
post-bronchodilator studies are required except when the 
results of pre-bronchodilator PFTs are normal or when the 
examiner determines that post-bronchodilator studies should 
not have been done and states why.  71 Fed. Reg. 52459-01 
(Sept 6, 2006) (codified at 38 C.F.R. § 4.96(d)(4) (2007)).  

The medical evidence does not show that the veteran's 
asbestosis meets the criteria for a 10 percent rating.  The 
medical evidence of record consists of a VA respiratory 
examination report, which included chest x-ray and PFT 
testing results, and an addendum dated in April 2008.

In the VA respiratory examination report, FVC was reported to 
be 110 percent predicted value.  The examiner's 
interpretation of the PFT results was that spirometry, lung 
volumes, and diffusing capacity were all within normal 
limits.  B.R., Physician Assistant, Certified, also stated 
there was no evidence of cor pulmonale or pulmonary 
hypertension.  The addendum was in the form of an email to 
the RO from T.L. at the VAMC, dated in April 2008.  In a 
previous email from the RO that month, the RO had asked 
whether there was a DLCO rate from the PFTs performed at the 
VA examination.  In response, T.L. stated "yes," and that 
the DLCO for the veteran had been 94 percent and was within 
normal limits.  

The findings in the VA respiratory examination report do not 
support granting a compensable rating for asbestosis because 
neither the FVC nor the DLCO (SB) values elicited from 
examination were low enough to fit the criteria.  To the 
contrary, DLCO (SB) was within normal limits and FVC was 
better than predicted (i.e. 110 percent of predicted value).  
In addition, as these values were within normal limits or 
better, post-bronchodilator studies were not necessary.  38 
C.F.R. § 4.96(d)(4) (2007).  

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected hearing loss or 
asbestosis cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

1.  Service connection for PTSD is denied.

2.  Service connection for GERD is denied.

3.  Service connection for hypertension is denied.

4.  Service connection for IBS is denied.

5.  A compensable rating for service-connected hearing loss 
is denied.

6.  A compensable rating for service-connected asbestosis is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


